DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/635,727 filed 01/31/2020 and Amendment after Final filed 08/31/2022.
Claims 1, 3-6 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks filed 08/31/2022, filed 08/31/2022, with respect to claims 1, 3-6 have been fully considered and are persuasive.  

Allowable Subject Matter
5.	Claims 1, 3-6 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest specific arrangements of elements in the manner recited in the instant claims, such as wherein said inverter unit (6) comprises one or more switches (66), interposed between said direct current bus (63) and said accumulators (51), said switches (66) being connected to said internal control system (7); and wherein said internal control system (7) is adapted to regulate the operation of said inverter (6), while charging external batteries and close or open said switches (66), to uncouple the accumulators (51) during the charging steps of the rechargeable batteries (41) of one or more vehicles (4) among all limitations of claim 1 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Taddeo et al. (US Patent Application Publication 20130020993) discloses multi-mode charging station capable of charging EVs via multiple charging settings and protocols. The multi-mode charging station draws energy from a voltage source that provides a first DC voltage to a DC-DC converter. The DC-DC converter converts the first DC voltage to a second DC voltage that is provided to a DC bus (paragraph [0004]); wherein the charging station 100 may be designed to be mobile by minimizing the size and weight of the voltage source 102, converter 106, and inverter 116 (paragraph [0024]); and wherein the AC EVSE 212 and DC EVSE 208 are connected to an AC connector 220 and a DC connector 222, respectively, that provide charge to an EV 224 when connected to a corresponding charging port 226, thereby energizing an EV battery 228. The EV 224 may also have a computer 230 linked to a transceiver 130 and/or interface 234 (paragraph [0040]; Fig. 2), but lacks specific arrangements of elements in the manner recited in the instant claims, such as wherein said inverter unit (6) comprises one or more switches (66), interposed between said direct current bus (63) and said accumulators (51), said switches (66) being connected to said internal control system (7); and wherein said internal control system (7) is adapted to regulate the operation of said inverter (6), while charging external batteries and close or open said switches (66), to uncouple the accumulators (51) during the charging steps of the rechargeable batteries (41) of one or more vehicles (4) among all limitations of claim 1 as currently written. The Prior art Prosser et al. (US Patent Application Publication 20120299531) discloses vehicle charging system (which system may be alternately referred to herein as an Adaptable Multifunction Emergency EV Charging System or "AMEECS") and related systems and methods that allow the charging system to charge EVs, including An EV rescue vehicle of one such embodiment has a set of a modular batteries (which modules may be alternately referred to herein as Rescue Operation Battery Modules or "ROBM") which may be linked together to form a high-capacity battery, such as a high-capacity 12-volt battery bank, having much larger energy storage capacity than the onboard battery of a traditional roadside assistance vehicle or tow truck (paragraph [0008]); wherein the charging electronics 110 include electric vehicle supply equipment (EVSE), indicators, EV connectors, step-up transformers or DC-DC converters for converting the battery voltage to the desired EV charging voltage, and/or inverters or other DC-AC converters to provide the proper current to the EVs being charged (paragraph [0072]); wherein  the charging equipment 1412 may include one or more DC-DC buck/boost converter, one or more single- or bi-directional inverters, signal conditioning circuitry such as filters and stabilizing capacitors, and combinations thereof, but lacks specific arrangements of elements in the manner recited in the instant claims, such as wherein said inverter unit (6) comprises one or more switches (66), interposed between said direct current bus (63) and said accumulators (51), said switches (66) being connected to said internal control system (7); and wherein said internal control system (7) is adapted to regulate the operation of said inverter (6), while charging external batteries and close or open said switches (66), to uncouple the accumulators (51) during the charging steps of the rechargeable batteries (41) of one or more vehicles (4) among all limitations of claim 1 as currently written.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/02/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851